Title: Orders, 13–14 November 1756
From: Washington, George
To: 



Leith.
[13, 14 November 1756]Winchester: Saturday November 13th 1756.

The Soldiers to parade to-morrow at 11 o’clock, to hear prayers: and this to be a standing order for the future.
 


Madrid.
Winchester, Sunday the 14th Novr 1756.

The Officers are no longer to take their tour of Duty in overlooking the workmen—Ensign Smith is appointed for that purpose, and to be exempt from all other duty. No orders upon the Commissary, Quarter-master or any other person or persons for necessaries for the work or work-men to be given by an officer commanding here in my absence, without such order is first signed by Mr Smith; who is to be careful in seeing that such thing or things as he shall require, be really wanted, before he draws for them. He is to give constant attendance on the work-men; to be present always at calling the Rolls; and to observe all such orders as have hitherto been issued, for keeping the men to their duty. The Adjutant for this purpose, is to give him a copy of these orders. The Quarter-master is to give in early in the morning, an exact Return of all the public Stores at this place; distinguishing those that are come from Fort-Cumberland, from those here, before: and such as have been brought from Fredericksburgh & Alexandria. To this Return he must add those Stores which are now on the way from Fort Cumberland; if he has got a list of the particulars.
